DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/26/20 is acknowledged.

Claim Status
The amendments filed 10/26/20 are acknowledged. Claims 3, 7, 9-11, 13, 16-17, 22, 27-28, 30, 32, and 34-35 are cancelled. Claims 1, 6, 15, 19, 20, and 29 are amended. Claims 1-2, 4-6, 8, 12, 14-15, 18-21, 23-26, 29, 31, and 33  are pending. Claims 24-26, 29, 31, and 33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/20. Claims 1-2, 4-6, 8, 12, 14-15, 18-21, and 23 are currently under consideration for patentability under 37 CFR 1.104.

	Notice to Comply with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the following reason(s): The specification contains a sequence listing that has not been appropriately incorporated by reference.  According to MPEP 2422.03, the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. Applicant is required to amend the specification to incorporate the sequence listing as required by 37 CFR 1.821. 
To be considered fully responsive, any reply to this action must address these deficiencies, as this requirement will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements filed on 1/28/20 and 6/8/20 have been considered.  Signed copies are enclosed.

Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Trademarks
The use of numerous trademarks has been noted in this application on multiple pages.  They should be capitalized wherever they appear and be accompanied by the generic terminology. It is 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “TNF-a” contains an acronym and/or abbreviation that should spelled out upon first occurrence. Further, the term should have an “α” symbol or the term “a” should be spelled out as “alpha”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the claim contains an acronym and/or abbreviation that should spelled out upon first occurrence. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8, 12, 14-15, 18-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a composition comprising a polymeric nanoparticle comprising a block copolymer comprising PLA and PEG, and an isolated nucleic acid comprising the sequence of SEQ ID NO:11 or encoding TNF-alpha protein comprising an amino acid sequence of 70% or 95% sequence identity to SEQ ID NO:9 or 10, or a portion thereof. If the individual components of the nanoparticle are not described, then the composition is necessarily not adequately described. Here, the sequence of SEQ ID NO:9-11 are fully described, but the claim encompasses a much broader genus of nucleic acids, at least some of which must meet the requirements for a “TNF-a” protein or a “cytokine”. The presence of these terms, especially when viewed with the recitation of SEQ ID NO:11, which has no specific labeling, implies that one or more functions of the protein must be present to fall within the claimed genera of “TNF-a” and “cytokine” proteins. 
The instant specification (see paragraph [0104] of the published application) defines “TNF-alpha” proteins as referring to “tumor necrosis factor. The biological effects of TNF were first described by Carswel et al., 1979 PNAS 72: pages 3666 as a factor present in serum that was induced by endotoxin, and which caused necrosis of certain types of tumors. More recently, recombinantly produced human TNF has also been shown to be an effective anti-cancer agent (Pannica et al., (Nature (London) (1984) 312:724-729), Shirai et al., (Nature (London) (1985) 313:803), Wang et al., (Science (1985), 228:149). See also U.S. Pat. No. 8,835,610, which is incorporated herein in its entirety.” Therefore, the protein is 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of SEQ ID NO: 11, and the nucleic acids encoding the protein of SEQ ID NO:9 and 10,  the skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids or encoded proteins, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description 
Protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of 
Given the teachings of these references that point out the limitations and pitfalls of using sequence to predict functions, and the lack of a representative number of species across the breadth of the genus, one of skill in the art would reasonably conclude that only SEQ ID NO: 11, and the nucleic acid encoding the protein of SEQ ID NO:9-10, but not the full breadth of the claims, meet the written description provision of 35 USC 112(a).  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 8, 12, 14-15, 18-19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “wherein the peptide comprises an amino acid sequence selected from the group consisting of”.  However, there are three separate peptides recited prior to “wherein the peptide”.  It is unclear which of the three peptides are being referenced by the clause. 
Claim 12 recites “comprising a C-cyclized poly-cationic peptide (SEQ ID NO:8). It is impossible to determine whether SEQ ID NO:8 is intended as a limitation in the claim since it is presented in parentheses, or is merely exemplary of the encompassed genus of C-cyclized poly-cationic peptides. 
Claim 21 recites “wherein the isolated nucleic acid is complexed with a cationic cell-penetrating peptide, optionally wherein the cationic cell-penetrating peptide is selected from the group consisting of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, and polyarginine”. According to MPEP 2173.05(h), in the instance where the list of potential alternatives can vary and ambiguity arises, then it is proper to make a rejection under 35 U.S.C. 112(b). Here, the potential alternatives raises ambiguity by being a part of the claimed genus of “cationic cell-penetrating peptide[s]”. The optional limitations are not cited as alternatives; instead the claim presents both a broad limitation and a narrow limitation in the claim, making the actual possible alternatives for the “cationic cell-penetrating peptide[s]” unclear. 
Claim 23 references tetrablock co-polymers in Table 5 from the specification. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)".  See MPEP2173.05(s).” Further, it is unclear if the polymers must have the particle size and PDI as recited in the table, or if the reference in the claim is only to the structure of the nanoparticles. 


Claim Interpretation
	Instant claims 1, 15, and 19 recite “an isolated nucleic acid sequence comprising the sequence of SEQ ID NO:11, or encoding a TNF-a protein comprising an amino acid sequence of at least 70% identical to the sequence of SEQ ID NO:9, or a portion thereof.” The instant specification does not define the term “ a portion thereof.” The general meaning for “portion” is a part of the whole. Therefore, the claims are interpreted to read on any nanoparticle with the required polymers that comprises any nucleic acid sequence, since “a portion” of the recited sequence would be a single nucleotide. Regarding the transitional phrase of “consisting essentially of” that is recited in claim 19, MPEP 2111.03 states that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Further, MPEP 2111.03 directs that for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  

Claim Rejections - 35 USC § 102(a)(1) and 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claim(s) 1, 2, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laroui et al (Journal of Controlled Release 186 (2014) 41–53).

Regarding the limitations of instant claims 1, 2, and 19,  Laroui et al teach PLA-PEG block copolymer nanoparticles loaded with TNFalpha siRNA, and comprising an Fab’ antibody fragment to the surface of the nanoparticle (see e.g. abstract, and section 2.1). The siRNA is a nucleic acid, which would comprise at least one nucleotide that would be sufficient for “a portion” of the recited sequences. Further, siRNA is a double stranded RNA molecule that comprises at least a portion of the coding sequence for TNFalpha. 
Regarding the limitation of instant claim 15, The nanoparticles of Laroui are administered to a mouse colon, where they attenuated colitis, indicating that the nanoparticles were formulated into a pharmaceutical composition (see e.g. abstract, section 2.2.8, and 3.10). 
Regarding the limitation of instant claim 18, the instant specification defines an “antibody” as referring to “any molecule incorporating an amino acid sequence or molecule with secondary or tertiary structural similarity conferring binding affinity to a given antigen that is similar or greater to the binding affinity displayed by an immunoglobulin variable region containing molecule from any species. The term antibody includes, without limitation native antibodies consisting of two heavy chains and two light chains; binding molecules derived from fragments of a light chain, a heavy chain, or both, variable domain fragments, heavy chain or light chain only antibodies, or any engineered combination of these domains, whether monospecific or bispecific, and whether or not conjugated to a second diagnostic or therapeutic moiety such as an imaging agent or a chemotherapeutic molecule” (see paragraph [0101] of the published application). This definition would include antibody fragments such as an Fab’, which comprises a heavy and light chain antigen binding region. Therefore the Fab’ fragment is encompassed by the term “antibody” of claim 18. 

2. Claim(s) 1, 2, 4, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Singh (WO 2013/160773 A2; filed 4/22/13; published 10/31/13).

Regarding the limitations of instant claims 1, 2, and 19, Singh teaches a biodegradable polymeric nanoparticle formed of a block copolymer consisting essentially of PLA and a block copolymer, which can be PEG-PPG-PEG (see e.g. claim 1). The nanoparticle can be formed from tetra block copolymer PLA-PEG-PPG-PEG (see e.g. claim 2). The nanoparticle can comprise a therapeutic agent that is encapsulated, surface conjugated, or adsorbed on the nanoparticle (see e.g. claims 12-13). The therapeutic agent can include nucleic acids, including DNA, RNA, and oligonucleotides (see e.g. claim 14). Considering that any nucleic acid would comprise at least one nucleotide that would be found in the instant claims, this will constitute a portion of the nucleic acid of the instant claims. 
Regarding the limitation of instant claim 4, the PLA can be conjugated to the triblock copolymer of PEG-PPG-PEG (see e.g. page 30, lines 21-27). Further, the PLA can be chemically modified with a hydrophilic-hydrophobic block copolymer using a covalent bond (see e.g. claim 6). 
Regarding the limitation of instant claim 15, the nanoparticle can be formulated in a pharmaceutical composition (see e.g. claims 59 and 60). 
Regarding the limitation of instant claim 18, the nanoparticles of Singh can comprise a targeting moiety that can be an antibody (see e.g.  claim 26; page 4, lines 1-5; page 12, lines 15-20; page 20, lines 1-20; page 26, lines 3-12). 

3. Claim(s) 1, 2, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Fahmy (US 2016/0361265 A1; filed 5/15/16; published 12/15/16)
The instant claims are drawn to a composition comprising polymeric nanoparticles comprising a block copolymer comprising PLA and EPG, and an isolated nucleic acid sequence that can be a portion of the recited sequences, which encompasses any nucleic acid comprising a nucleotide (see claim 
Regarding the limitations of instant claims 1, 2 and 19, Fahmy teaches compositions for delivery of polymeric particles that comprise cytokines TGF-beta and IL-2 loaded into or enclosed within the delivery vehicle (see e.g. abstract). The delivery vehicle is preferably nanoparticles (see e.g. paragraph [0003] and [0011]). The nanoparticles can comprise PLA-PEG diblock copolymers (see e.g. paragraphs [0061]-[0064]). The TGF-beta and IL-2 can be delivered as polynucleotides encoding the proteins (see e.g. paragraph [0162]-[0163]). The TGF-beta and IL-2 can co-delivered with other polynucleotides, one embodiment of which is tumor necrosis factor alpha (i.e. TNF-alpha) (see e.g. paragraph [0164]). Considering that any nucleic acid would comprise at least one nucleotide that would be found in the instant claims, this will constitute at least a portion of the TNF-alpha nucleic acid of the instant claims. 
Regarding the limitations of instant claim 14, the nanoparticles of Fahmy can be used in combination with additional therapeutic agents including methotrexate (see e.g. paragraph [0205]). 
Regarding the limitations of instant claim 15, the reference teaches pharmaceutical compositions comprising the nanoparticles (see e.g. paragraph [0123]). 
Regarding the limitations of instant claim 18, the nanoparticles can comprise a targeting molecule such as an anti-CD4 antibody (see e.g. paragraph [0010] and [0219]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claim 1, 2, 4, 5, 15, 18, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (WO 2013/160773 A2; filed 4/22/13; published 10/31/13).
The instant claims are drawn to a composition comprising polymeric nanoparticles comprising a block copolymer comprising PLA and EPG, and an isolated nucleic acid sequence that can be a portion of the recited sequences, which encompasses any nucleic acid comprising a nucleotide (see claim interpretation above). The polymeric nanoparticles can comprise a PLA-PEG di-block copolymer, or a PLA-PEG-PPG-PEG polymer that is formed from chemical conjugation of PEG-PPG-EPG tri-block copolymer with PLA. The nanoparticles can further comprise a targeting moiety attached to the outside, where the targeting moiety is an antibody, peptide, or aptamer. The polymers can be loaded with a nucleic acid that encodes for a cytokine or portion thereof. The same analysis for “a portion thereof” applies as for the specifically identified SEQ ID NO. The nanoparticles can be in a pharmaceutical composition. The PLA polymer can have a molecular weight of between about 10,000 and about 100,000 daltons, with options found in table 5 of the instant specification having PLA of 12,000 daltons or 72,000 daltons, and comprising DNA (see Table 5, instant specification). 

Regarding the limitation of instant claim 4, the PLA can be conjugated to the triblock copolymer of PEG-PPG-PEG (see e.g. page 28, lines 21-27). Further, the PLA can be chemically modified with a hydrophilic-hydrophobic block copolymer using a covalent bond (see e.g. claim 6). 
Regarding the limitation of instant claim 15, the nanoparticle can be formulated in a pharmaceutical composition (see e.g. claims 59 and 60). 
Regarding the limitation of instant claim 18, the nanoparticles of Singh can comprise a targeting moiety that can be an antibody (see e.g.  claim 26; page 4, lines 1-5; page 12, lines 15-20; page 20, lines 1-20; page 26, lines 3-12). 
Singh does not disclose the exact molecular weight range of instant claim 5, or the specific tetrablock polymers of Table 5 in the instant specification. 
Singh teaches that the PLA can have a molecular weight of about 4,000 g/mol to 90,000 g/mol (see e.g. claims 10 and 47). The conversion of g/mol to daltons is 1 g/mol = 1 Da.  Therefore, Singh teaches PLA of about 4,000 Da to about 90,000 Da. Singh further describes a working example with PLA of 60,000 g/mol (i.e. 60,000 Da; see Example 1). 
	It would have been obvious to one of skill in the art as of the effective filing date of the invention to arrive at the PLA molecular weights of the instant invention from those that are described in the Singh reference. The range of Singh overlaps the majority of the molecular weight range of the instant claims. As stated in MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, one of ordinary skilled in the art would have been motivated to optimize the molecular weight of the PLA in the composition to arrive at the particles in Table 5 of the instant specification since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: “[Wjhere the general conditions of a claim are disclosed in the prior art, it is . 

2. Claim(s) 1, 2, 6, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy (US 2016/0361265 A1; filed 5/15/16; published 12/15/16). 
The instant claims are drawn to a composition comprising polymeric nanoparticles comprising a block copolymer comprising PLA and EPG, and an isolated nucleic acid sequence that can be a portion of the recited sequences, which encompasses any nucleic acid comprising a nucleotide (see claim interpretation above). The polymeric nanoparticles can comprise a PLA-PEG di-block copolymer. The composition can further comprise an anti-cancer agent such as methotrexate. The nanoparticles can further comprise a targeting moiety attached to the outside, where the targeting moiety is an antibody, peptide, or aptamer. The polymers can be loaded with a nucleic acid that encodes for a cytokine or portion thereof. The same analysis for “a portion thereof” applies as for the specifically identified SEQ ID NO. The nanoparticles can be in a pharmaceutical composition. The nanoparticle can comprise a cell penetrating peptide complexed with the nucleic acid, wherein the cell penetrating peptide can comprise SEQ ID NO:8. 
Regarding the limitations of instant claims 1, 2 and 19, Fahmy teaches compositions for delivery of polymeric particles that comprise cytokines TGF-beta and IL-2 loaded into or enclosed within the delivery vehicle (see e.g. abstract). The delivery vehicle is preferably nanoparticles (see e.g. paragraph [0003] and [0011]). The nanoparticles can comprise PLA-PEG diblock copolymers (see e.g. paragraphs [0061]-[0064]). The TGF-beta and IL-2 can be delivered as polynucleotides encoding the proteins (see e.g. paragraph [0162]-[0163]). The TGF-beta and IL-2 can co-delivered with other polynucleotides, one embodiment of which is tumor necrosis factor alpha (i.e.TNF-a) (see e.g. paragraph [0164]). Considering that any nucleic acid would comprise at least one nucleotide that would be found in the instant claims, this will constitute a portion of the TNF-alpha nucleic acid of the instant claims. 

Regarding the limitations of instant claim 15, the reference teaches pharmaceutical compositions comprising the nanoparticles (see e.g. paragraph [0123]). 
Regarding the limitations of instant claim 18, the nanoparticles can comprise a targeting molecule such as an anti-CD4 antibody (see e.g. paragraph [0010] and [0219]). 
Fahmy does not disclose the sequences of the TNF-alpha molecule. 
It would have been obvious to one with ordinary skill in the art, as of the effective filing date of the invention, that any TNF-alpha encoding nucleic acid could be substituted into the nanoparticles. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the prior art contained a product which differed from the claimed method by the substitution of some component with another component, where both components are known in the art, and one of ordinary skill in the art could have substituted one known element for another to yield predictable results, the substitution of one known element for another would have been obvious. Fahmy names TNF-alpha encoding polynucleotides as being a component of the nanoparticles. The instant claims allow for variation of TNF-alpha proteins with the up to 30% variance in sequence. One of skill in the art could reasonably identify and substitute any nucleic acid that encoded for a TNF alpha protein, based on the disclosure of Fahmy and available nucleic acid and protein databases. This substitution would not require alterations in the function or structure of the molecules in the nanoparticle, and synthesis of known TNF-alpha sequences could be accomplished with routine and conventional techniques. Further, Fahmy discloses the use of the nanoparticles to treat humans (see e.g. paragraph [0179]), which would reasonably direct one of skill in the art to identify nucleic acids encoding human TNF-alpha proteins. Instant SEQ ID NO:9 is identified by the instant specification as comprising human TNF-alpha protein (see e.g. instant specification paragraph [0105]). One of skill in the art would have been motivated to use a human protein for treating human subjects in order to to prevent antigenicity and unwanted immune reaction that could occur with use of a protein generated from a different organism, and ensure that the protein would have the desired effect in the human population.  Thus, the combination of prior art reference elements provides a prima facie case of obviousness, absent convincing evidence to the contrary.

3. Claim(s) 1, 2, 6, 8, 12, 14, 15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy (US 2016/0361265 A1; filed 5/15/16; published 12/15/16) in view of Mann et al (Mol Pharm. 2014 Mar 3;11(3):683-96. Epub 2014 Jan 29). 
The instant claims are drawn to a composition comprising polymeric nanoparticles comprising a block copolymer comprising PLA and EPG, and an isolated nucleic acid sequence that can be a portion of the recited sequences, which encompasses any nucleic acid comprising a nucleotide (see claim interpretation above). The polymeric nanoparticles can comprise a PLA-PEG di-block copolymer. The composition can further comprise an anti-cancer agent such as methotrexate. The nanoparticles can further comprise a targeting moiety attached to the outside, where the targeting moiety is an antibody, peptide, or aptamer. The polymers can be loaded with a nucleic acid that encodes for a cytokine or portion thereof. The same analysis for “a portion thereof” applies as for the specifically identified SEQ ID NO. The nanoparticles can be in a pharmaceutical composition. The nanoparticle can comprise a cell penetrating peptide complexed with the nucleic acid, wherein the cell penetrating peptide can comprise SEQ ID NO:8. 
The application of Fahmy to claims 1, 2, 6, 14, 15, and 18-20 is set forth above. 
Fahmy further does not teach the use of a cell-penetrating peptide such as SEQ ID NO:8 complexed with the DNA in the nanoparticle. 
Mann teaches linear short arginine cell penetrating peptides (CPP) as a class of DNA delivery agents (see e.g. abstract).  Various peptides were tested for their functionality as part of a peptide-DNA complex (i.e. polyplex; see e.g. page 684, left column bottom paragraph, and section titled “Preparation of the Peptide-DNA Complex (Polyplex)” on page 684). One of the peptides tested was C-R5H7R4-C  which has the sequence: C-R-R-R-R-R-H-H-H-H-H-H-H-R-R-R-R-C, which is identical to instant SEQ ID NO:8 (see e.g. Table 1).  The modification to add cysteine residues at the end of the histidine modified arginine peptides increased the transfection efficiency by orders of magnitudes (see e.g. page 689, left column). Mann teaches that Cysteine modified peptides not only show efficient DNA condensation, efficient endosomal escape and intracellular release, and resistance against anionic challenge at low charge ratios in several cases but also exhibit high transfection efficiency at low charge ratio (see e.g. page 691, left column; page 692, right column). Regarding the limitation of instant claim 12, Mann also indicates that the cysteines can be oxidized to create cross-linking disulfide bonds in the polyplexes which make them stable in an extracellular environment but allow easy disassembly under reducing intracellular conditions mediating controlled release of the payload (see e.g. page 684, left column, first two paragraphs). This formation of a disulfide bond with the terminal cysteines would inherently cyclize the 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the invention of Fahmy to include a cell penetrating peptide complexed with the cytokine DNA, because the cell penetrating peptide would increase uptake of the DNA into cells. Fahmy recognizes that the nanoparticles can include agents that promote uptake of particles into cells (see e.g. paragraph [0074]). Further, Fahmy recognizes that cell penetrating peptides can be useful for targeting the particles to cells (see e.g. paragraph [0091]). Mann has demonstrated a particular type of cell penetrating peptide that increases the ability of nucleic acids to enter the cell, where they may perform functions, such as allowing production of protein. Mann also has provided motivation to cyclize CPPs to provide controlled release and stability of the DNA-peptide complexes. Considering that Fahmy recognizes the usefulness of delivering polynucleotides to cells for gene therapy (such as to insert a functional gene to replace an abnormal gene) and disease treatment applications, including transfection of DNA encoding proteins (see e.g. paragraphs [0156]-[0167]), one of skill in the art would be motivated to increase uptake of the DNA molecules for greater efficacy of the therapy. Given the known peptides from Mann that are capable of increasing delivery of nucleic acids to cells, and a motivation for cyclizing the CPP peptide, one of skill in the art would be motivated to use the cell penetrating peptides of Mann in the nanoparticles of Fahmy, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 2, 4, 5, 15, 18, 19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 20, 24, and 25 of U.S. Patent No. 10,092,617. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a composition comprising polymeric nanoparticles comprising a block copolymer comprising PLA and EPG, and an isolated nucleic acid sequence that can be a portion of the recited sequences, which encompasses any nucleic acid comprising a nucleotide (see claim interpretation above). The polymeric nanoparticles can comprise a PLA-PEG di-block copolymer, or a PLA-PEG-PPG-PEG polymer that is formed from chemical conjugation of PEG-PPG-EPG tri-block copolymer with PLA. The nanoparticles can further comprise a targeting moiety attached to the outside, where the targeting moiety is an antibody, peptide, or aptamer. The polymers can be loaded with a nucleic acid that encodes for a cytokine or portion thereof. The same analysis for “a portion thereof” applies as for the specifically identified SEQ ID NO. The nanoparticles can be in a pharmaceutical 
Regarding the limitations of instant claims 1, 2, and 19, the ‘617 patent teaches a biodegradable polymeric nanoparticle formed of a block copolymer consisting essentially of PLA and a block copolymer, which can be PEG-PPG-PEG (see e.g. claim 1). The nanoparticle can be formed from tetra block copolymer PLA-PEG-PPG-PEG (see e.g. claim 1). The nanoparticle can comprise a therapeutic agent that is encapsulated, surface conjugated, or adsorbed on the nanoparticle (see e.g. claims 10-11). The therapeutic agent can include nucleic acids, including DNA, RNA, and oligonucleotides (see e.g. claim 11). Considering that any nucleic acid would comprise at least one nucleotide that would be found in the instant claims, this will constitute a portion of the nucleic acid of the instant claims. 
Regarding the limitation of instant claim 4, the PLA can be conjugated to the triblock copolymer of PEG-PPG-PEG (see e.g. claim 1). 
Regarding the limitation of instant claim 18, the nanoparticles of the ‘617 patent can comprise a targeting moiety that can be an antibody (see e.g.  claim 20). 
The ‘617 patent does not disclose the exact molecular weight range of instant claim 5, or the specific tetrablock polymers of Table 5 in the instant specification. Further, the ‘617 patent does not specifically state that the nanoparticles can be formulated into a pharmaceutical composition. 
The ‘617 patent teaches that the PLA can have a molecular weight of about 4,000 g/mol to 90,000 g/mol (see e.g. claim 3). The conversion of g/mol to daltons is 1 g/mol = 1 Da.  Therefore, the ‘617 patent teaches PLA of about 4,000 Da to about 90,000 Da. Singh further describes a working example with PLA of 60,000 g/mol (i.e. 60,000 Da; see Example 1). 
The ‘617 patent differs from the instant claims by not identifying specific TNF-alpha nucleic acids in the nanoparticles, and identifying a different range of molecular weights for the PLA. 
	It would have been obvious to one of skill in the art that the nanoparticles could be formulated into a pharmaceutical composition since the nanoparticles are capable of carrying therapeutics that would require administration to be effective. This administration is only possible when delivered in a pharmaceutical formulation.  Further, it would have been obvious to one of skill in the art as of the effective filing date of the invention to use any of the PLA molecular weights within the range that are listed in the ‘617 patent reference. The range of Singh overlaps the majority of the molecular weight range of the instant claims. As stated in MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/12/21